           Case 3:19-cr-00541-FAB Document 203 Filed 04/15/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

                  v.                                 CRIMINAL NO. 19-541-FAB-2

 AHSHA NATEEF TRIBBLE [1]
 DONALD KEITH ELLISON [2]


                                       MOTION TO RESTRICT

TO THE HONORABLE COURT:

          COMES NOW defendant, by its undersigned counsel and hereby requests, states and
prays as follows:
          1. Pursuant to this Honorable Court's Standing Order #9, effective on February 1, 2013
all parties who wish to restrict the viewing by other parties of a Motion need to concurrently file
with the motion a motion to restrict stating the reasons that support the sealed or selected parties
filing.
          2. In compliance with the cited Order leave is hereby requested to file a restricted
Motion.
          3. The reason for the present request is that the filed motion contains matters regarding
defendant’s rights which must be protected and also Grand Jury materials. In order to protect the
due process and Sixth Amendment rights of defendant and grand jury secrecy the motion cannot
be filed in a public docket.
          4. The rights of defendant in this criminal prosecution outweigh the presumption of
public access to information.
          WHEREFORE, it is very respectfully requested from this Honorable Court to GRANT
leave to file the requested Motion Ex-Parte.
          RESPECTFULLY SUBMITTED,
          In San Juan, Puerto Rico, this April 15, 2021.
          CERTIFICATE OF SERVICE: I hereby certify that on April 15, 2021, I electronically
filed the foregoing motion with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all parties.




                                                                                                  -1-
       Case 3:19-cr-00541-FAB Document 203 Filed 04/15/21 Page 2 of 3



Dated: April 15, 2021                 /s/ Deana Timberlake-Wiley
                                      Deana Timberlake-Wiley (Pro Hac Vice)
                                      Simmons, Finney & Winfield, LLC
                                      741 W. Lanier Ave., Suite 220
                                      Fayettville, GA 30214
                                      Office: 678-788-6030
                                      E-Mail: dwiley@sfwlegalteam.com

                                      s/juan r. acevedo-cruz
                                      Juan R. Acevedo-Cruz (120701)
                                      Suite 501-A
                                      Banco Cooperativo Plaza
                                      623 Ave. Ponce De Leon
                                      San Juan, PR 00917
                                      Tel/Fax: 787-751-2341
                                      E-Mail: jr@jracevedo.com

                                      ATTORNEYS FOR AHSHA NATEEF
                                      TRIBBLE

                                      /s/ William J. Leone
                                      William J. Leone (pro hac vice)
                                      william.leone@nortonrosefulbright.com

                                      NORTON ROSE FULBRIGHT US LLP
                                      1301 Avenue of the Americas
                                      New York, NY 10019
                                      Tel: 212-318-3000
                                      Fax: 212-318-3400

                                      Nathan B. Baum (pro hac vice)
                                      NORTON ROSE FULBRIGHT US LLP
                                      2200 Ross Ave., Suite 3600
                                      Dallas, TX 75201
                                      Tel: 214-855-7487
                                      Fax: 214-855-8200

                                      Sonia I. Torres-Pabón (USDC-PR No. 209310)
                                      storres@melendeztorreslaw.com
                                      MELENDEZ TORRES LAW
                                      MCS Plaza, Suite 1200
                                      255 Ponce de Leon Ave.
                                      San Juan, P.R. 00917
                                      Tel: 787-281-8100
                                      Fax: 787-281-8310

                                      ATTORNEYS FOR DONALD KEITH
                                      ELLISON

                                                                              -2-
Case 3:19-cr-00541-FAB Document 203 Filed 04/15/21 Page 3 of 3




                                                                 -3-
